                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

   UNITED STATES OF AMERICA                              )
                                                         )
   v.                                                    )       No. 2:19-CR-00014-JRG
                                                         )
   XIAORONG YOU                                          )



                 MOTION FOR FURLOUGH FOR LIMITED PURPOSE OF TRIAL


         Counsel for the defendant, Dr. Xiaorong You, respectfully moves this Court for an Order

  granting a furlough or temporary release from custody, and to allow the Defendant to be housed in

  a local hotel during the course of the trial. In support of this Motion, the defendant would show unto

  the Court, as follows:

             1. The defendant is currently housed in the Washington County Detention Center,

                 approximately 45 minutes from the James H. Quillen United States Courthouse.

             2. The United States Marshall Service plans to transport the defendant from the

                 Detention Center to the Courthouse, and then back to the Detention Center at the

                 conclusion of testimony each day during the trial.

             3. Based on information and belief, the women’s pod at the Detention Center is

                 overcrowded, and counsel and the defendant are concerned with the defendant

                 potentially losing her bed and associated personal items, which is especially

                 concerning considering the stress the defendant will be under during a trial of this

                 magnitude.

             4. Furthermore, the defense team will need to meet and consult with the defendant

                 during the course of the trial. It is highly unlikely the Detention Center will allow an


Case 2:19-cr-00014-JRG-CRW Document 262 Filed 03/25/21 Page 1 of 3 PageID #: 3505
                  after normal business hours meeting with the defendant, either in person or via zoom.

              5. It is paramount to the defendant and the defense team to be able to have contact with

                  the defendant to prepare her for any potential testimony, and consult with her on

                  developments during the trial.

              6. The defendant will be responsible for any costs associated with housing at the hotel.

              7. Further the defendant will submit to all conditions this Court might impose, such as

                  use of electronic location monitoring, confinement to only the hotel room, and

                  removal of all telephones, televisions, or any other items the Court deems

                  appropriate to remove from the room.

          WHEREFORE, the defendant respectfully requests this Court grant this Motion for

  Furlough or Temporary Release from Custody and permit the defendant to be house in a local hotel

  during the trial.


                                                        Respectfully Submitted,

                                                        s/ Corey B. Shipley
                                                        Corey B. Shipley (BPR 032772)
                                                        COLLINS SHIPLEY, PLLC
                                                        102 S. Main Street
                                                        Greeneville, TN 37743


                                                        s/Thomas C. Jessee
                                                        Thomas C. Jessee (BPR 000113)
                                                        Jessee & Jessee
                                                        P.O. Box 997
                                                        Johnson City, TN 37605

                                                        Counsel for Defendant




Case 2:19-cr-00014-JRG-CRW Document 262 Filed 03/25/21 Page 2 of 3 PageID #: 3506
                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 25th day of March 2021 a true and exact copy
  of this Motion was filed electronically. Notice of this filing will be sent by operation of the court’s
  electronic filing system to all parties indicated on the electronic filing receipt. All other parties will
  be served by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing
  system.


                                                 s/Thomas C. Jessee
                                                 Thomas C. Jessee




Case 2:19-cr-00014-JRG-CRW Document 262 Filed 03/25/21 Page 3 of 3 PageID #: 3507
